DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	Applicants’ elections in the response dated 3/1/21 have been noted. However, upon further examination, all species have been examined.

B.	Claims 23-29 and 40-53 are pending and are the subject of this Office Action.



2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	


3. Claim Objections
A.	Though not incorrect, acronyms (e.g. EGFR) should be spelled out upon first use.
	
B.	Claim 23 is objected to since part (a)(ii) of the claim should recite “a lysing” instead of “an lysine”.

C.	Though not incorrect, it is noted that Applicants are not required to recite the actual sequence, only the SEQ ID NOs (e.g. claim 23(b)(ii)).

3. Claim Rejections - 35 USC § 112, first paragraph – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 23-29 and 40-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of treating the claimed disorders by using an antibody comprising an MM  comprising the core sequence CISPRG (SEQ ID NO:76), does not reasonably provide enablement for any other MM. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to the claimed methods using an antibody comprising any MM, including that with the limitations recited in claim 43. The specification and claims only provide guidance and working examples of an MM comprising the core CISPRG (SEQ ID NO:76). Applicants have provided no guidance as to what critical residues are required to maintain the functional characteristics of a MM defined by the claim. Given this, it is not predictable to one of ordinary skill in the art how to make a functional MM other than that comprising SEQ ID NO:76.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	



4. Claim Rejections - 35 USC § 112(a) – written description
A.	Claims 23-29 and 40-53 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims are drawn to methods using antibodies containing an MM which inhibits binding of AB to uncleaved EGFR. However, other than this limitation, including that of claim 43, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. Paragraph [000114] discloses more than 30 MMs, but all of these examples contain the core sequence CISPRG (SEQ ID NO:76). However, the claims do not require this core sequence and the specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, paragraph [000114] (“CISPRG”), alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.



B.	Claim 42 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims do not provide a lower limit for the Kd value. Therefore, the claims read on “superbinders”, which can have affinity values in the femptomolar range, or less (i.e. higher affinity). 

	



4. Prior Art of Interest Not Relied Upon for 35 USC 102 and/or 103
No rejection is being made under 35 USC 102(a)(1) or 103 over Lowman et al. (commonly owned U.S. Patent No. 9,889,211 (15/381,972) - PreGrant Application No. 2017/0196996, which claims priority to U.S. Provisional 61/639,796). The patent is cited as reference 12 on the PTO/SB/08A dated 5/15/20. Even though the provisional teaches a method of delaying the progression of an EGFR-related disease (paragraph [00102]) by administering an antibody which can have an alanine at position 299 of a heavy chain ([0122]) and which comprises the instantly claimed spacers (see “QGQSGQ” in the sequence on page 24), the provisional does not appear to disclose that these changes can be made to SEQ ID NO:26 (which is identical to instant SEQ ID NO:2). Even though a case could be made for obviousness, it does not appear that the provisional comprises instant SEQ ID NO:32 (SEQ ID NO:68 of the PreGrant Pub).





5. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to methods of treating using the antibodies claimed in the ‘442 patent. SEQ ID NO:26 and 68 of the patent are identical to instant SEQ ID NO:2 and 32, respectively. The MM and CM of the patent are species of the instant genus.
The patent does not teach the substitutions in the HCDR or LCDR. In addition, though the ‘442 patent does not teach treatment, it does teach a kit for identifying a patient population to be treated. Regardless, the provisional application from the ‘211 patent does teach a method of delaying the progression of an EGFR-related disease (paragraph [00102]) by administering an antibody which can have an alanine at position 299 of a heavy chain ([00122]) and which comprises the instantly claimed spacers (see “QGQSGQ” in the sequence on page 24). Given this, it would have been obvious to have made the same substitution in the antibody of the instant claims.
It is noted that the instant application is not a DIV of ‘442 and, therefore, does not receive safe-harbor protection.  See Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001 (Fed. Cir. 2008).



B.	Claims 23-29 and 40-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,540,440 (14/528,180) in view of U.S. Patent No. 9,889,211. The ‘211 patent claims priority to U.S. Provisional 61/639,796, which has a 35 USC 102(a)(1) date.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19-25 of the patent are essentially identical to the instant methods, using the same antibodies, whereas patent claims 1-18 are drawn to the antibody. The MM of the patent are species of the instant genus.
The patent does not teach the substitutions in the HCDR or LCDR. However, the provisional application from the ‘211 patent does teach a method of delaying the progression of an EGFR-related disease (paragraph [00102]) by administering an antibody which can have an alanine at position 299 of a heavy chain ([00122]) and which comprises the instantly claimed spacers (see “QGQSGQ” in the sequence on page 24). Given this, it would have been obvious to have made the same substitution in the antibody of the instant claims.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are essentially identical to the instant methods, using the same antibodies. SEQ ID NO:26 and 68 of the patent are identical to instant SEQ ID NO:2 and 32, respectively. The MM, CM and LPs of the patent are species of the instant genus.
The patent does not teach the substitutions in the HCDR or LCDR. However, the provisional application from the ‘211 patent does teach a method of delaying the progression of an EGFR-related disease (paragraph [00102]) by administering an antibody which can have an alanine at position 299 of a heavy chain ([00122]). Given this, it would have been obvious to have made the same substitution in the antibody of the instant claims.



D.	Claims 23-29 and 40-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-90 of copending Application No. 2021/0023243 (16/892,973) - reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to essentially the same subject matter. SEQ ID NO:26 and 68 of the patent are identical to instant SEQ ID NO:2 and 32, respectively. The MM of the ‘973 application are species of the instant genus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.–





6. Conclusion
	No claim is allowable.

Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647